DETAILED ACTION
“Method for Producing a Veneer from Rattan, Veneer Sheet, and Moulded Component”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 04/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No screenshot of the NPL YouTube Video cited on this IDS has been provided, and when the provided URL is entered a message stating, “This video isn’t available anymore” appears; the YouTube video has not been considered.   
The information disclosure statement filed 10/14/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No English Translation of any part of CH210249A has been submitted 
  Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention, and figures 1 through 6 are referenced throughout the Specification.  Applicant is required to furnish drawings under 37 CFR 1.81(c).  No new matter may be introduced in the required drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Examiner notes that while Drawings are present in the “WIPO Publication - Non-English Version” these drawings must be submitted on a separate sheet from the application, and all words present in the figures must be translated into English, for inclusion in the application file and full examination. 
Claim Objections
Claims 2, 9, 10, and 11 are objected to because of the following informalities:  
Antecedent Basis -- 
In claim 2, line 2: “profiles” Examiner suggests “the profiles”
In claim 2
In claim 9, lines 3 and 4: “a veneer sheet” Examiner suggests “the veneer sheet”
In claim 10 line 2: “a veneer sheet” Examiner suggests “the veneer sheet”
In claim 11 line 3: “a veneer sheet” Examiner suggests “the veneer sheet”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 recites the limitation “in step d) the cut is performed in such a manner that the primary element during the cutting procedure is rotated about a rotation axis.” In the Specification, the “primary element” is defined as “a board or a block” (Pg. 2, Par. 6; beginning with “a primary element hereunder”) and the rotation of the primary element during cutting is described by the statement “The cut in step d) can be carried out in such a manner that the primary element during the cutting procedure is rotated about a rotation axis. A peeled veneer can be obtained on account breadth of the claims unascertainable. In the state of the art, a “peeled veneer” is generally made by rotating a cylindrical article - such as a tree trunk - while performing a cutting operation, thus producing a thin sheet: the peeled veneer. The amount of direction provided by the inventor as to what structure may be utilized to rotate a board during cutting, or any details of how such cutting of a “board or a block” may be carried out during rotation, is inadequate - no working examples or figures depicting such a cutting step are present in the application as originally filed, and no detailed description of the cutting process has been provided. For these reasons, the nature of the invention is unclear; one of ordinary skill in the art would not understand what structure or steps are necessary to carry out the method step of claim 5. While one of ordinary skill in the art would consider rotating a block/board shaped workpiece between successive cutting steps, one of ordinary skill in the art would not understand how to formulate the method such that the block/board “during the cutting procedure is rotated about a rotation axis” based on the contents of the disclosure. For the reasons above, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue; one of ordinary skill in the art would have to conduct experimentation to identify appropriate structure capable of rotating a block/board during a cutting process.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “in step b) boards are produced from the profiles, and in step c) the boards produced in such a manner are joined so as to form a primary element” renders the metes and bounds of the claim indefinite. In parent claim 1, “step b)” is defined as “generating profiles . . . ” and “step c)” is defined as “joining the profiles . . .” If the profiles are not joined until “step c)” it is unclear how the profiles can produce boards in “step b)”. Does Applicant intend to add a step within “step c)” such that the profiles are joined to produce boards, and the boards are joined to produce a primary element? Alternatively, is Applicant changing the definition of terms set forth in claim 1? Clarification is required. 
Regarding claim 5, the recitation “in step d) the cut is performed in such a manner that the primary element during the cutting procedure is rotated about a rotation axis” renders the scope of the claim indefinite as it is unclear what rotation of the primary element (defined in the specification as “a board or a block”) during cutting entails; is more than one cutting step carried out, with rotation of the primary element between steps? Do cutting and rotation take place at the same time?
Regarding claim 7, the recitation “step 2)” renders the scope of the claim indefinite. Examiner notes that no “step 2)” has been defined in parent claim 1; should this recitation be “step b)” or is a new step being defined in this claim?
       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 5,456,964; hereafter “Tamura”) in view of Reuter et al (DE-102013019223-A1; hereafter “Reuter;” reference is made to the machine translation provided with this office action).
Regarding Claim 1:
Tamura discloses a method for producing a veneer (col. 1, ln. 10-22) in the form of a veneer sheet (60, fig. 10) comprising the following method steps: 
a) providing a plurality of rods (10, fig. 2) having longitudinally running tubes (10b; col. 2, ln. 52-57); 
b) generating profiles (20, fig. 3-5) from the plurality of rattan rods (10), wherein the tubes (10b) extend in the longitudinal direction of the profiles (20); 
c) joining the profiles (20) so as to form a primary element (50; col. 5, ln. 25-27 & col. 6, ln. 27-36), wherein the profiles (20) within the primary element (50) are disposed in such a manner that the tubes (10b) extend in the longitudinal direction and/or transversely to the longitudinal direction and/or at a predefinable angle to the longitudinal direction of the primary element (50; Examiner notes that when the profiles (20) are arranged in parallel the tubes (10b) extend in the longitudinal direction of the profile); in each layer (30) the tubes extend either longitudinally or transversely relative to the primary element - as shown in fig. 1); and
d) cutting (“planing”) the primary element (50) established in step c), wherein said the veneer sheet is obtained (col. 6, ln. 38-41; further cutting is shown in fig. 16).
Tamura does not specify that the rods are made of rattan, but teaches that lignocellulosic stalks with porous cores (col. 1, ln. 10-13) treated with a heating hardener solution (col. 2, ln. 51-61) are used. 
Reuter teaches that rattan is a wood (lignocellulosic material) comprising longitudinally running rods (Pg. 2, ¶7), and that the tubes may be filled with a heating hardener solution (Pg. 3, ¶8) to improve the material properties of the rattan prior to use (Pg. 4, ¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Tamura utilizing rattan. One of ordinary skill in the art would have been motivated to utilize rattan that has been treated with a heating hardener solution because such rattan is known in the art, as shown by Reuter, and falls within the scope of the “lignocellulosic stalks with porous cores” required by Tamura. Utilizing a known material in a known method would be considered by one of ordinary skill in the art through the course of routine engineering experimentation and practice. 
	Regarding Claim 2:
Tamura in view of Reuter teaches the method as claimed in claim 1, 
Tamura further teaches wherein in step c) boards (30) are produced from the profiles (20; fig. 1), and the boards (30) produced in such a manner are joined so as to 
Regarding Claim 3:
Tamura in view of Reuter teaches the method as claimed in claim 1, 
Tamura further teaches wherein the tubes of the rattan rods provided in step a) and/or the profiles generated in step b) and/or the primary elements generated in step c) are filled with a liquid (col. 3, ln. 57 - col. 4, ln. 12; in this case, the tubes are filled with a hardening solution).
Examiner notes that the tubes of the material used in Tamura and the tubes of the rattan taught by Reuter are both filled with a liquid prior to joining - as described in reference to claim 1 above. Thus, this claim limitation is met by the combination of Tamura in view of Reuter. 
Regarding Claim 4:
Tamura in view of Reuter teaches the method as claimed in claim 1, 
Tamura further teaches wherein in step d) the cut is performed in such a manner that the sectional plane runs at a predefinable angle to the longitudinal direction and/or transverse direction of the tubes in the primary element (col. 3, ln. 36-41; Examiner notes that any angle at which a cut is made by a planar will be predefined based on the requirements of the final product). 
Regarding Claim 6:
Tamura in view of Reuter teaches the method as claimed in claim 1, 
Tamura further teaches wherein in step c) a material is applied at least to a surface of the primary element (50) that runs perpendicularly to a sectional plane (col. 6, ln. 4-7; the adhesive is applied between the boards (30) when the boards (30) are adhered to one another, and a cut may be made perpendicularly to the longitudinal direction of the rods as in fig. 16).
Regarding Claim 7:
Tamura in view of Reuter teaches the method as claimed in claim 1, 
Tamura further teaches wherein the primary element (50) in step 2) is connected to a holding device (56; fig. 14; col. 7, ln. 13-19).
Regarding Claim 8:
Tamura in view of Reuter teaches the method as claimed in claim 6, 
Tamura further teaches wherein in step c) the primary element is moisturized (col. 6, ln. 4-7; the primary element is moisturized by adhesive when the boards (30) are adhered to one another).
Regarding Claim 9:
Tamura in view of Reuter teaches the method as claimed in claim 6, 
Tamura further teaches wherein in step e) a carrier material (56) is applied to the reverse side of the veneer sheet (50) obtained in step d) (col. 7, ln. 13-19), and/or a transparent layer is applied to the visible side of the veneer sheet obtained in step d).
Regarding Claim 10:
Tamura in view of Reuter teaches the method as claimed in claim 6, 
Tamura further teaches wherein the surface of the primary element (50) obtained in step c) is treated by means of sanding, brushing, blasting, compressed-air or laser processes (col. 6, ln. 36-39; Tamura discloses that the surface may be sanded). 
Regarding Claim 11:
Tamura in view of Reuter teaches the method as claimed in claim 1, 
Tamura further teaches wherein a liquid, pulverulent or gaseous material is incorporated in and/or applied to the tubes and/or the regions between the tubes of a veneer sheet obtained in step d), and/or the veneer sheet is subjected to a heat treatment (col. 2, ln. 51-61; the tubes are immersed/filled with a heat hardenable solution and subjected to heat-treatment).
Regarding Claim 12
Tamura in view of Reuter teaches a veneer sheet (50) produced by the method as claimed in claim 1.
Tamura does not specify that the veneer sheet (50) has a material thickness of 0.3 to 10 mm.
However, Tamura teaches that boards (30) are laminated to form veneer sheet (50) of the desired thickness by heat pressing using spacers (41; col. 6, ln. 27-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the veneer sheet of Tamura to have a material thickness of 0.3 to 10 mm. One of ordinary skill in the art would have been motivated to construct the veneer in this manner by changing the number of boards utilized, or changing the size of the spacer, as taught by Tamura (41; col. 6, ln. 27-41). Optimizing the thickness of a product formed by a known method of laminating a plurality of boards would be carried out by one of ordinary skill in the art based on the desired application of the final product. 
Regarding Claim 13:
Tamura in view of Reuter teaches a veneer sheet (50) as claimed in claim 12.
Tamura further discloses a molded component (57) formed from at least one 
Regarding Claim 14:
Tamura in view of Reuter teaches a veneer sheet (50) as claimed in claim 12.
Tamura further discloses a molded component (57; fig. 15) formed from at least one veneer sheet as claimed in claim 12, wherein the veneer sheet is applied to a carrier material (56; fig. 14; col. 7, ln. 8-19).
Claim 5 - as best understood - is rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 5,456,964) in view of Reuter (DE-102013019223-A1) - as applied to claim 1, above - and in further view of Sullivan (NPL Titled “How to Cut a Board to Length w/ Angles - A Beginner Tutorial”).
Regarding Claim 5:
Tamura in view of Reuter teaches the method as claimed in claim 1. 
Tamura does not disclose that in step d) the cut is performed in such a manner that the primary element during the cutting procedure is rotated about a rotation axis.
Sullivan discloses a method for cutting a board, wherein the board is rotated between successive cutting steps (3:00 - 3:30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Tamura such that in step d) the cut is performed in such a manner that the primary element during the cutting procedure is rotated about a rotation axis. One of ordinary skill in the art would have been motivated to formulate the method such that a plurality of cuts are made, and the primary element is rotated between cuts, because such rotation is well-known in the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show methods for producing veneers/working with rattan similar to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                             
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725